Citation Nr: 1716264	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating greater than 30 percent for service-connected right wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1997 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement dated in July 2012, and the RO issued a statement of the case dated in December 2012.  The Veteran submitted his substantive appeal in January 2013.  The claims file is currently under the jurisdiction of the RO in Winston-Salem, North Carolina.

In March 2015, the Board reopened claims of entitlement to service connection for sleep apnea and a bilateral hip disability.  These claims, a claim for a total rating based on individual unemployability due to service-connected disability, and the Veteran's claim for an increased evaluation for the right wrist, were remanded for further development.

While the matter was in remand status, in November 2015, the Veteran withdrew the claim of entitlement to individual unemployability.  Under these circumstances, the matter is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, that issue has been dismissed below.

Also while the matter was in remand status, in an August 2016 rating decision, the RO, inter alia, granted service connection for sleep apnea, left hip trochanteric pain syndrome, and right hip trochanteric pain syndrome.  The RO assigned an initial 50 percent disability rating for sleep apnea, effective April 19, 2010, and separate initial 10 percent ratings for left and right trochanteric pain syndrome, effective January 6, 2011.  

The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to the claims of service connection for sleep apnea and a bilateral hip disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, these issues are not before the Board.  

A review of the record indicates that in December 2016, the Veteran filed a timely notice of disagreement with an August 2016 rating decision which granted service connection for right thumb limitation of motion and assigned an initial noncompensable rating, effective August 23, 2016.  The Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that notice of disagreement and is processing that appeal.  Therefore, a remand for the issuance of an statement of the case is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an notice of disagreement remains unprocessed, a remand is required for issuance of an statement of the case).


FINDINGS OF FACT

1.  In November 2015 , the Veteran submitted a statement indicating that he wished to withdraw his claim for a total rating based on individual unemployability due to service-connected disability.  

2.  The Veteran is right hand dominant. 

3.  Throughout the period under appeal, the Veteran's right wrist was ankylosed in a favorable position between 20 to 30 degrees on dorsiflexion; the right wrist was not ankylosed in any position other than favorable. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to a total rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

2.  The criteria for entitlement to a disability rating in excess of 30 percent for a right wrist disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in November 2015, the Veteran submitted a statement indicating that he wished to withdraw his claim for a total rating based on individual unemployability due to service-connected disability.  

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II.  VCAA.

In letters dated in January 2011 and January 2012, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims decided herein that, taken together, are adequate to address the applicable rating criteria for deciding the claim for an increased rating for the right wrist disability.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

This matter was remanded in March 2015, in pertinent part, in order to afford the Veteran a VA examination in connection with his claim.  The Veteran was subsequently afforded a VA examination dated in August 2016 that adequately addressed the remand directives.   As such the Board finds that there has been substantial compliance with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III.  Increased rating analysis.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In this case, the Veteran is in receipt of a 30 percent rating for his service-connected right wrist disability under the criteria for Diagnostic Code 5214.  See 38 C.F.R. § 4.71a.  Under this Diagnostic Code, with regard to the major (dominant) wrist, a 30 percent evaluation is assigned for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion; a 40 percent evaluation is assigned for ankylosis in any position other than favorable; and a 50 percent evaluation is assigned for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A Note under Diagnostic Code 5214 provides that extremely unfavorable ankylosis will be evaluated as loss of use of the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 5214. 

The Veteran filed his claim for an increased evaluation for his right wrist disability in October 2010.  The evidence in this case consists of VA examination reports dated in January 2012 and August 2016, as well as outpatient and surgical treatment records.

The evidence in this case indicates that the Veteran fell in service and landed on his right wrist which resulted in a complex fracture of the right hand.  He was put in a cast for about three months, but the fractures were so complex he had several surgeries.  In or around 2007, he reinjured his wrist and had to have surgery yet again.  The Veteran has undergone multiple surgeries which eventually led to a fusion and ankylosis of his right wrist.  The Veteran has no movement of his right wrist but he reports having pain in his right hand and wrist when it is really cold.  Some days the pain is worse than others.  There have been eleven surgeries between 2001 and 2011.

The Veteran was afforded a VA examination dated in January 2012 in connection with his claim.  The Veteran was noted to be right hand dominant.  He was noted to have daily flare-ups of pain.  Range of motion testing indicated zero movement and no objective painful motion.  Repetitive-use testing was indicated to be not possible as the right wrist was fused and there was constant right wrist pain.  There was localized tenderness or pain on palpation of joints/soft tissue of the wrist.  The Veteran's right wrist was indicated to be ankylosed in a favorable position in 20° to 30° dorsiflexion.  He was noted to have had a total wrist joint replacement.  It was indicated that the functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Imaging studies indicated extensive postsurgical changes with no acute abnormality.  The examiner found that the Veteran wrist condition did not impact his ability to work.

The Veteran was again examined in August 2016.  The Veteran was diagnosed as having right wrist ankylosis, traumatic arthritis of the right wrist, and scaphoid fracture right wrist fused with 10 surgeries.  The examiner noted service-connected right wrist scaphoid fracture with persistent pain and status-post arthroscopy with evidence of chondromalacia and status-post total wrist fusion.  The Veteran was noted to be right hand dominant and the Veteran reported constant right wrist pain markedly increased by weather, increased use, approximately every two months.  Range of motion testing indicated no movement, as the wrist was fused.  There was no pain noted on examination, but there was mild discomfort in the radial aspect of the right wrist to the base of the thumb.  There was no repetitive use testing with at least three repetitions, as the examiner found that the wrist was fused with no movement.  With respect whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, the examiner stated that he was unable to say without mere speculation due to the fact that there was no movement in the wrist.  The right wrist was found to be ankylosed in a neutral position with no movement.  The Veteran was noted to have scars that were painful or unstable; have a total area equal to or greater than 39 square cm (6 square inches).  The Veteran was noted to occasionally use a brace.  However, functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner found that the right wrist limited lifting more than 10 lbs, and the Veteran was unable to do sustained movement.  The fixed right wrist would limit writing and computer use.

The Veteran was also afforded a scars examination dated in August 2016.  The Veteran was found to have scars on the trunk or extremities (regions other than the head, face or neck).  Surgeries for a right wrist scaphoid fracture, 2001, 2003, 2004, 2007, 2010, and 2011 were noted.  None of the scars of the trunk or extremities were painful or unstable, with frequent loss of covering of skin over the scar.  And the scars were not both painful and unstable or due to burns.  Location of scars on right upper extremity were:  scar #1 right dorsum wrist, scar #2 lateral right thumb , scar #s 3 1 cm, scar #4 1 cm lateral base right wrist, scar # 5 1 cm, scar #6 1 cm, scar #7 1 cm all last forearm.  Types of scars and measurements were:  (i) Linear:  scar #2 - 5 cm,  scar #5 - 1 cm, scar #6 - 1cm,and scar # 7 - 1 cm; (ii) Superficial non-linear: scar #3- 1 x 1 cm, scar #4 - 1 x 1 cm (approximate total area: 2 cm2); and (iii) Deep non-linear:  scar #1 - 9 x 1 cm (approximate total area: 9 cm2).  The examiner indicated that the scars did not result in limitation of function and also found that there were no other pertinent physical findings, complications, conditions, signs or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) or disfigurement of the head, face, or neck. 

The Board has also reviewed the Veteran surgical and outpatient treatment records.  These record do not indicate findings worse than those recorded in the VA examination reports.

After a review of all the evidence in this case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 30 percent for service-connected right wrist disability at any point during the period under appeal.  Diagnostic Code 5214 provides, with regard to the major wrist, a 30 percent rating for favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion, a 40 percent rating for any other ankylosis that is not favorable, and a 50 percent rating for unfavorable ankylosis in any degree of palmar flexion or with radial or ulnar deviation.  38 C.F.R. § 4.71a.  The Board finds that the manifestations of the Veteran's wrist disability do meet the rating criteria for an evaluation in excess of 30 percent. 

As noted above, both of the VA examination reports reflect that the Veteran's right wrist is ankylosed.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81(1996).

With respect to the position of the Veteran's right wrist ankylosis, the January 2012 VA examiner specifically observed that it was positioned in favorable ankylosis in 20 to 30 degrees of dorsiflexion.  The August 2016 VA examiner similarly described the position of the Veteran's wrist as neutral, or favorable.  There is no indication in the record of unfavorable ankylosis or other than favorable ankylosis.  No flexion, dorsiflexion, or ulnar or radial deviation has been noted.  As such, the Veteran's right wrist disability is manifested by favorable ankylosis, consistent with the currently assigned 30 percent rating under Diagnostic Code 5214.  

The record further consistently indicates that the Veteran's wrist functioning is not so diminished that amputation with prosthesis would equally serve the Veteran.  The evidence further indicates that the Veteran still retains some functional use in his wrist.  Thus, the Board finds that there is no basis to find that the Veteran's symptoms more nearly approximate the rating criteria for extremely unfavorable ankylosis, evaluated as loss of use of the hand under Diagnostic Code 5125.  

The Board has considered the DeLuca functional loss factors discussed above but because the Veteran is already receiving in excess of the highest scheduler rating available for limitation of motion of the wrist under Diagnostic Code 5215, a higher rating based on factors such as painful motion or limited motion due to pain, weakness, and excess fatigability is not available.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board notes that the Veteran's right wrist disability also includes arthritis.  As arthritis is rated under limitation of motion of the affected part, a separate rating for arthritis is not warranted, as the Veteran is already in receipt of a rating in excess of the highest rating available for limitation of motion.  To assign a separate rating for arthritis would constitute impermissible pyramiding, as ankylosis contemplates limitation of motion.  See 38 C.F.R. § 4.14; Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  

The Board acknowledges that the Veteran had multiple right wrist surgeries, including two surgeries during the pendency of this claim.  The record, however, shows that he has been awarded temporary total ratings for his right wrist disability under 38 C.F.R. § 4.30 for the periods from December 2, 2010 to March 31, 2010, and from April 12, 2011 to May 31, 2011.  

The Board has also considered the fact that the appellant exhibits multiple surgical scars of the right wrist, for which he has been in receipt of a 10 percent rating since May 6, 2004.  As set forth above, the record reflects that the scars had a total area equal to or greater than 39 square cm (6 square inches).  The August 2016 scars examiner indicated that the Veteran exhibited seven surgical scars but none of the scars was painful or unstable, with frequent loss of covering of skin over the scar, and were not both  painful and unstable or due to burns.  None of the scars resulted in functional loss.  Under these circumstances, the record does not support the assignment of a higher separate rating in excess of 10 percent for the right wrist scars.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805.  

In summary, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 30 percent for the Veteran's right wrist disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).



ORDER


The appeal concerning the issue of entitlement to individual unemployability is dismissed.

Entitlement to an evaluation in excess of 30 percent for right wrist disability is denied. 




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


